Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 23 June 2022.  Claims 1-23 have been canceled.  Claims 24, 34-35, 47 have been amended.  Claims 48-49 are New.  Claims 24-49 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 26-28, 30-32, 34-34, 37-39, 41-43, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and further in view of Lemay et al. (US 2015/0360066 A1).

Claim 1.-23. (Cancelled) 

Claim 24.  McCann discloses a method, comprising: 
displaying a first window in a full-screen mode, after the notification window is dismissed, and the icon for the messaging icon is displayed in the message tray in the lower corner of the desktop, then the desktop is not obscured by the notification window (Fig. 7A).  Paragraph 0167 of Applicant’s specification describes full-screen mode as when the first window fills the entire display, and Applicant’s specification appears to only disclose displaying the first window in full-screen mode; 
in response to detecting a banner notification that is to be displayed, displaying the banner notification in a single-line form in the first window in a floating manner, wherein the banner notification in the single-line form is located at a top or a bottom of the first window, displaying a desktop, and displaying a message tray in notification mode as a single line message that slides inwardly from an edge, or upwardly from the bottom edge, or from any edge of the desktop, the message tray displayed roughly the height of one line of text (P. 0026), 
wherein the banner notification in the single-line form comprises a portion of information of content of the banner notification, the message tray is displayed as a single line (P. 0026)
wherein the banner notification in the single-line form further comprises an application icon of an application program that generated the banner notification, a name of the application program, a time at which the banner notification was generated, or a topic of the banner notification, the message item being displayed includes an icon (e.g., a graphical representation representing the message) and message synopsis having a sender's identifier (P. 0026), and 
in response to the detecting the preset … operation of the user on the banner notification in the single-line form, displaying detailed information about the banner notification in the first window, when the user moves the cursor within a predetermined proximity of the displayed message or message tray, further detailed information of the message may be displayed, for example, by increasing the height of message tray (P. 0027), 
wherein the detailed information comprises all information of the content of the banner notification, Fig. 2B clearly shows that, in addition to the detailed information displayed when the message window is increased as disclosed in P. 0027, the information that was displayed in the pre-expanded message notification tray is also displayed;
in response to a second operation of the user, … a status bar … comprises the application icon in the banner notification in the single-line form, in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the message tray off the edge of the desktop screen (P. 0030) when the message has been or is being removed from the desktop, an icon associated with that particular type of the message is displayed or appears, for example, at a message tray area of the desktop as one of icons (P. 0032). 

McCann does not disclose in response to the detecting a preset touch operation of the user on the banner, as disclosed in the claims.  In the same field of invention, Rezende discloses a gesture is received on a touch screen (P. 0041).  Therefore, considering the teachings of McCann and Rezende, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to the detecting a preset touch operation of the user on the banner with the teachings of McCann to expand the input options available to a user of McCann using well-known user interface techniques and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

McCann does not disclose wherein at least a portion of the banner notification in the single-line form overlaps the application icon in a status bar in a horizontal direction, as disclosed in the claims.  However, in the same field of invention, Lemay discloses a user interface displays a status bar (Fig 12E) a user makes a contact with the display to display an information bar opaquely over the status bar (P 0322, Fig 12F).  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein at least a portion of the banner notification in the single-line form overlaps the application icon in a status bar in a horizontal direction with the teachings of McCann and Rezende with the motivation to ensure that the user can concentrate on the information in the notification bar and not be distracted by unnecessary information displayed in the status bar.

McCann does not disclose the detailed information further comprises the application icon of the application program that generates the banner notification, the name of the application program, the time at which the banner notification is generated, or the topic of the banner notification, as disclosed in the claims.  As shown in Fig. 2B of McCann, when the notification is expanded, the sender’s last name is displayed, whereas only the sender’s first name is displayed in the unexpanded state in Fig. 2A.  In addition, when the notification is expanded from Fig. 5A to 5B, more information of the title of the song is displayed, but this is more of the same information displayed in Fig. 5A.  Furthermore, McCann discloses “a topic of the banner notification”, therefore further detailed information would have to include other information from the claimed list.  Rezende discloses a user may swipe a notification bar from an edge of the screen (P. 0041) to present different layers of notification information, wherein the different layers may include different content or classifications of content (P. 0042) wherein the different content displayed for each level may be different content associated with a single event (P. 0047).  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the detailed information further comprises the application icon of the application program that generates the banner notification, the name of the application program, the time at which the banner notification is generated, or the topic of the banner notification with the teachings of McCann, Rezende and Lemay with the motivation to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).
	
McCann does not disclose in response to detecting a first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window, as disclosed in the claims.  However, Rezende discloses upon cessation of the user input, the notification may remain in an extended position away from the edge of the touch screen (P. 0044).  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to detecting a first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window with the teachings of McCann, Rezende and Lemay with the motivation to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

McCann does not disclose in response to a second operation of the user, displaying a status bar, as disclosed in the claims.  However, as cited above, McCann discloses a message tray may be hidden (P. 0025) in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the message tray off the edge of the desktop screen (P. 0030) when the message has been or is being removed from the desktop, an icon associated with that particular type of the message is displayed or appears, for example, at a message tray area of the desktop as one of icons (P. 0032).  That is, McCann discloses that when a user dismisses the notification window, or the notification window is otherwise removed, an icon representing the messaging application is added to a message tray that is displayed on the desktop.  As can be seen in each of Figures 2A-2C, 3A-3B, 5A-5B, and 6, the message tray displayed in the bottom left corner of the desktop window is only displayed in Figures 7A-7B after the message notification window is dismissed and removed, but McCann does not disclose that the message tray in Figures 7A-7B is displayed in response to a separate user operation.  Rezende discloses further extending the notification bar causes display of a status bar providing information on the remaining amount available for use in the user's data plan, an indication of the serving network, an indication of signal strength, an indication of one or more currently connected and/or accessible networks, an indication of an available application (e.g., an alarm application), and/or the like (P. 0045).  While Rezende discloses that a separate extension of the notification bar cause the display of a status bar in response to a separate user input, the notification bar is not dismissed or removed prior to displaying the status bar.  Further, Lemay discloses in response to a second contact by the user, the status bar is redisplayed and the information bar is not displayed (P 0323).  That is, while McCann discloses that when a message is dismissed from the desktop, a message tray is displayed on the desktop with an icon representing the messaging application, Lemay discloses that a user may take a separate action to display the status bar.  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to a second operation of the user, displaying a status bar with the teachings of McCann, Rezende and Lemay with the motivation to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 26.  McCann, Rezende and Lemay disclose the method according to claim 24, and McCann further discloses wherein in response to the detecting the preset touch operation of the user on the banner notification in the single-line form, displaying the detailed information about the banner notification in the first window comprises: in response to detecting the preset touch operation of the user on the banner notification in the single-line form, displaying the detailed information about the banner notification and an operation option in the first window, wherein the operation option is usable to perform an operation on the banner notification, an input field is provided for the user to reply to the sender (P. 0028) an action button such as delete or reply is provided in the expanded message window (P. 0029). 

Claim 27.  McCann, Rezende and Lemay disclose the method according to claim 26, and McCann further discloses wherein the operation comprises reply, call, delete, ignore, download, or play, an input field is provided for the user to reply to the sender (P. 0028) an action button such as delete or reply is provided in the expanded message window (P. 0029). 

Claim 28.  McCann, Rezende and Lemay disclose the method according to claim 26, and Rezende further discloses the notification bar may advance responsive to user input via a screen tapping (P. 0018).  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein: the banner notification in the single-line form further comprises a first control; and the preset touch operation of the user on the banner notification in the single-line form is a tap operation on the first control on the banner notification in the single-line form, or an operation of sliding downward the banner notification in the single-line form with the teachings of McCann, Rezende and Lemay with the same motivation used in the rejection of Claim 24. 

Claim 30.  McCann, Rezende and Lemay disclose the method according to claim 24, and McCann further discloses in response to detecting of an operation by the user of sliding the banner notification in the single-line form to left or right, deleting the banner notification in the single-line form, the message notification can slide in from any edge of the desktop (P. 0026) and is dismissed, or removed, by sliding off any edge of the desktop (P. 0030, 0032). 

Claim 31.  McCann, Rezende and Lemay disclose the method according to claim 24, and McCann discloses a message tray may be hidden (P. 0025) in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the message tray off the edge of the desktop screen (P. 0030) when the message has been or is being removed from the desktop, an icon associated with that particular type of the message is displayed or appears, for example, at a message tray area of the desktop as one of icons (P. 0032).  That is, McCann discloses that when a user dismisses the notification window, or the notification window is otherwise removed, an icon representing the messaging application is added to a message tray that is displayed on the desktop.  As can be seen in each of Figures 2A-2C, 3A-3B, 5A-5B, and 6, the message tray displayed in the bottom left corner of the desktop window is only displayed in Figures 7A-7B after the message notification window is dismissed and removed, but McCann does not disclose that the message tray in Figures 7A-7B is displayed in response to a separate user operation.  Rezende discloses upon cessation of the user input, the notification may remain in an extended position away from the edge of the touch screen (P. 0044) further extending the notification bar causes display of a status bar providing information on the remaining amount available for use in the user's data plan, an indication of the serving network, an indication of signal strength, an indication of one or more currently connected and/or accessible networks, an indication of an available application (e.g., an alarm application), and/or the like (P. 0045).  While Rezende discloses that a separate extension of the notification bar causes the display of a status bar in response to a separate user input, the notification bar is not dismissed or removed prior to displaying the status bar.  Lemay discloses in response to a second contact by the user, the status bar is redisplayed and the information bar is not displayed (P 0323).  That is, while McCann discloses that when a message is dismissed from the desktop, a message tray is displayed on the desktop with an icon representing the messaging application, Lemay discloses that a user may take a separate action to display the status bar.  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first operation by the user includes an operation by the user of sliding upward the banner notification in the single-line form, and wherein the second operation by the user includes an operation of the user of displaying the status bar with the teachings of McCann, Rezende and Lemay to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 32.  McCann, Rezende and Lemay disclose the method according to claim 24, and Rezende discloses in determining the content to be associated with each level, level one may include information related to a most recent event, level two may include a set of application shortcuts that are most commonly employed in response to or proximate in time to the most recent event, additional levels may include content that statistically is generally most commonly used, and are presented through extension of the notification bar (P. 0047) the threshold drag length may be sufficient to display at least a predetermined amount of the partial view of a next level. i.e., to extend two levels, the user may extend the notification bar until the first and second of the two levels are completely in view and the partial view for the third level comes into view (P. 0051).  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to detecting an operation by the user of sliding downward the detailed information, displaying a notification panel, wherein the notification panel comprises the banner notification with the teachings of McCann, Rezende and Lemay to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 34 is/are directed to non-transitory computer-readable medium (having instructions stored thereon that, when executed by an electronic device, cause the electronic device to perform operations) claims similar to the method claim(s) of Claim(s) 24 and is/are rejected with the same rationale.

Claim(s) 35, 37-39, 41-43 is/are directed to electronic device (comprising: a touchscreen; a non-transitory memory storing a plurality of applications and one or more programs; one or more processors, wherein when the one or more processors execute the one or more programs) claim(s) similar to the method claim(s) of Claim(s) 24, 26-28, 30-32 and is/are rejected with the same rationale.

Claim 49. McCann, Rezende and Lemay disclose the method of claim 24, and McCann further discloses wherein the application icon is not displayed in the status bar prior to the detecting the banner notification and during the displaying the detailed information about the banner notification, a message tray may be hidden (P. 0025) in response to a second signal indicating that the cursor has been moved outside of the predetermined proximity, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the message tray off the edge of the desktop screen (P. 0030) when the message has been or is being removed from the desktop, an icon associated with that particular type of the message is displayed or appears, for example, at a message tray area of the desktop as one of icons (P. 0032).  That is, McCann discloses that when a user dismisses the notification window, or the notification window is otherwise removed, an icon representing the messaging application is added to a message tray that is displayed on the desktop.  As can be seen in each of Figures 2A-2C, 3A-3B, 5A-5B, and 6, the message tray displayed in the bottom left corner of the desktop window is only displayed in Figures 7A-7B after the message notification window is dismissed and removed.  McCann further discloses the message tray can slide inwardly from any edge of the desktop screen (P 0026) in response to a user input, the message tray slides in further from the edge of the desktop screen in an animated fashion to display further details of the first message, and in response to a second user input, the first message and the input field are removed from the desktop screen by sliding the first message and the input field, and/or the message tray off the edge of the desktop screen (P 0030) and Rezende further discloses the notification bar may be completely dismissed or removed by inserting a drag operation in a retracting direction ( e.g., upward if the notification bar is at the top of the touch screen display (P 0051).  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the first operation is a sliding upwards operation with the teachings of McCann, Rezende and Lemay with the motivation to provide a known and convenient method for dismissing the notification when the user is finished reading the notification and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 25, 29, 33, 36, 40, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Lemay et al. (US 2015/0360066 A1) and further in view of Cooperman et al. (US 6,907447 B1).

Claim 25.  McCann, Rezende and Lemay disclose the method according to claim 24, and McCann further discloses the banner notification is a notification of an instant message; the banner notification in the single-line form comprises the portion of the information of the content of the notification, the application icon of the application program that generated the banner notification, …, and the topic of the banner notification; the detailed information comprises all information of the content of the banner notification, the application icon of the application program that generated the banner notification, … and the topic of the banner notification; and the topic of the banner notification is a contact that sent the instant message, the instant messaging notification window in Fig. 2A includes the a portion of a message, an application icon representing the messaging application, the topic being a portion of the message sent by the sender, and the detailed information displayed in the expanded notification window in Fig. 2B includes the message sent by the sender, the messaging application icon, the name of the sender.  McCann does not disclose the banner notification in the single-line form comprises … the name of the application program; the detailed information comprises … the name of the application program, the time at which the banner notification is generated, as disclosed in the claims.  However, Rezende discloses that the name of a messaging app (Telecom Company) is displayed in the notification window (P. 0044, Fig. 3B).  In the same field of invention, Cooperman discloses an icon represents an IM client and upon initiation of an IM session, a session notification including the IM client icon is displayed (C. 10, L. 52-59), when a notification is received, the notification window is displayed proximate to the IM client icon, and the notification window includes the identity of the sender of the message, a topic of the message, and an icon representing the IM client (C. 11, L. 1-11, Figs. 7A-7E) and the expanded window includes the date and time of the last message (C. 11, L. 31-34) and the name of the messaging application (MSN) (Fig. 8).  Therefore, considering the teachings of McCann, Rezende, Lemay and Cooperman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the banner notification is a notification of an instant message; the banner notification in the single-line form comprises … the name of the application program; the detailed information comprises … the name of the application program, the time at which the banner notification is generated with the teachings of McCann, Rezende and to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 29.  McCann, Rezende and Lemay disclose the method according to claim 24, but McCann does not disclose in response to detecting a tap operation of the user on an area that displays the application icon of the application program, the name of the application program, the time at which the banner notification was generated, the topic, or a blank area in the banner notification in the single-line form, displaying an application window of the application program that generated the banner notification, as disclosed in the claims.  However, in the same field of invention, Cooperman discloses an icon represents an IM client and upon initiation of an IM session, a session notification including the IM client icon is displayed (C. 10, L. 52-59), when a notification is received, the notification window is displayed proximate to the IM client icon, and the notification window includes the identity of the sender of the message, a topic of the message, and an icon representing the IM client (C. 11, L. 1-11, Figs. 7A-7E) and the expanded window includes the date and time of the last message (C. 11, L. 31-34) and the name of the messaging application (MSN) (Fig. 8).  Therefore, considering the teachings of McCann, Rezende, Lemay and Cooperman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to detecting a tap operation of the user on an area that displays the application icon of the application program, the name of the application program, the time at which the banner notification was generated, the topic, or a blank area in the banner notification in the single-line form, displaying an application window of the application program that generated the banner notification with the teachings of McCann, Rezende and Lemay to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim 33.  McCann, Rezende and Lemay disclose the method according to claim 24, but Lemay does not disclose when a display duration of the banner notification in the single-line form is longer than or equal to preset duration, stopping display of the banner notification in the single-line form in the first window, as disclosed in the claims.  However, in the same field of invention, Cooperman discloses the notification rolls down when the user does not select the notification in a set period of time (C. 2, L. 66 – C. 3, L. 3) when a notification is received, a notification window is “rolled up” from a portion of the desktop (C. 10, L. 64-66), the notification window including information related to the notification (message) (C. 11, L. 8-11).  Therefore, considering the teachings of McCann, Rezende, Lemay and Cooperman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine when a display duration of the banner notification in the single-line form is longer than or equal to preset duration, stopping display of the banner notification in the single-line form in the first window with the teachings of McCann, Rezende and Lemay to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017).

Claim(s) 36, 40, 44 is/are directed to electronic device (comprising: a touchscreen; a non-transitory memory storing a plurality of applications and one or more programs; one or more processors, wherein when the one or more processors execute the one or more programs) claim(s) similar to the method claim(s) of Claim(s) 25, 29, 33 and is/are rejected with the same rationale.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Lemay et al. (US 2015/0360066 A1) and further in view of Chen et al. (US 2015/0012878 A1).

Claim 45.  McCann, Rezende and Lemay method according to claim 24, but McCann does not disclose the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window, as disclosed in the claims.  However, in the same field of invention, Chen discloses the priority of a notification determines where the notification is docked as specified by the top or bottom of the screen and the left or right of the screen (P. 0119) .  Therefore, considering the teachings of McCann, Rezende, Lemay and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window with the teachings of McCann, Rezende and Lemay to aid the user in readily recognizing a notification preview by providing the user with a predetermined location for the message preview in contrast to display locations of other information.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Lemay et al. (US 2015/0360066 A1) and further in view of Ho et al. (US 10,551,995 B1).

Claim 46. McCann, Rezende and Lemay disclose the method according to claim 24, and Ho discloses a user drags a first window away from an edge of a touch user interface to conceal a second window under the first window (C. 3, L. 11-21) wherein the content of the second window are displayed in a horizontal orientation and the content of the first window are displayed in a vertical orientation (Fig. 1B).  Therefore, considering the teachings of McCann, Rezende, Lemay and Ho, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein an orientation of main content displayed in the first window is perpendicular to an orientation of the portion of the information displayed in the banner notification in the single-line form with the teachings of McCann, Rezende and Lemay to provide the user with the ability to easily read a notification of an event or message at a glance to determine the event’s or message’s importance so the user may decide the read the notification when the notification is received or wait to a later time if the user is busy (McCann: P. 0017) and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCann (US 2012/0047460 A1) in view of Rezende et al. (WO 2012/172164 A1) and Lemay et al. (US 2015/0360066 A1) and further in view of Jeon et al. (US 2014/0351744 A1).

Claim 47.  McCann, Rezende and Lemay disclose the method of claim 24, and McCann further discloses the stopping floating display comprising: in response to detecting the first operation by the user on the banner notification in the single-line form, stopping floating display of the banner notification in the first window and displaying the first window in the full-screen mode, after the notification window is dismissed, and the icon for the messaging icon is displayed in the message tray in the lower corner of the desktop, then the desktop is not obscured by the notification window (Fig. 7A).  Paragraph 0167 of Applicant’s specification describes full-screen mode as when the first window fills the entire display, and Applicant’s specification appears to only disclose displaying the first window in full-screen mode.  

McCann does not disclose wherein a width of the banner notification in the single-line form equals a width of the first window in the full-screen mode, as disclosed in the claims.  However, Lemay discloses a user makes a contact with the display to display an information bar opaquely over the status bar (P 0322, Fig 12F).  Figure 12F of Lemay clearly shows that the information bar equals the width of the window in which it is displayed.  Therefore, considering the teachings of McCann, Rezende and Lemay, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein a width of the banner notification in the single-line form equals a width of the first window in the full-screen mode with the teachings of McCann, Rezende and Lemay with the motivation to ensure that the user can concentrate on the information in the notification bar and not be distracted by unnecessary information displayed in the status bar.  

McCann does not disclose: wherein an amount of information in the banner notification in the single-line form is determined based on a priority of the banner notification, and the banner notification in the single-line form further includes a preset keyword corresponding to the priority, and wherein the first window is displayed for a current application program, and whether the banner notification in the single-line form is located at the top or the bottom of the first window is determined based on an application type of the current application program, as disclosed in the claims.  However, in the same field of invention, Jeon discloses the property of notification information can include at least one of a kind of an application in which the notification information is generated, an importance or priority of the notification information, a kind and an amount of contents included in the notification information (P 0078) the fourth type alarm item can have a relatively higher importance or priority, compared with the other items and can be displayed to have a larger size than a predetermined size (P 0159) wherein an amount of information in the banner notification in the single-line form is determined based on a priority of the banner notification (While Jeon does not explicitly disclose that the amount of information displayed is based on the priority of the notification, Jeon does disclose that the properties of a notification include a priority and an amount of content to display and a notification is displayed at a larger size based on a priority, therefore, it would be obvious to display an amount of information in the notification based on the priority of the notification), and the controller can parse the content of the received message and automatically change the importance of the corresponding message if the message includes characters such as "emergency" or "important" (P 0123), the banner notification in the single-line form further includes a preset keyword corresponding to the priority, and arrangement positions of the notification items in the notification region can be determined according to a predetermined priority, for example, if the first type message item has a relatively higher priority compared with other items, the first type message item can be arranged at a left-upper portion of the notification region and if the first type voice call item has a lower priority than the first type message item but a higher priority than other items, the first type voice call item can be arranged at a right-upper portion of the notification region (P 0106) wherein the first window is displayed for a current application program, and whether the banner notification in the single-line form is located at the top or the bottom of the first window is determined based on an application type of the current application program.  Therefore, considering the teachings of McCann, Rezende, Lemay and Jeon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein an amount of information in the banner notification in the single-line form is determined based on a priority of the banner notification, and the banner notification in the single-line form further includes a preset keyword corresponding to the priority, and wherein the first window is displayed for a current application program, and whether the banner notification in the single-line form is located at the top or the bottom of the first window is determined based on an application type of the current application program with the teachings of McCann, Rezende and Lemay with the motivation to help the user to understand a meaning of a notification item more easily and intuitively by diversifying a display manner according to a property of notification information generated by the electronic device, and help the user quickly access and understand a variety of information that the user desires, through the notification screen (Jeon: P 0174).
	
Claim 48. McCann, Rezende and Lemay he method of claim 24, but McCann does not disclose wherein an amount of information in the banner notification in the single-line form is determined based on whether the full-screen mode is displayed in a landscape mode or in a portrait mode, as disclosed in the claims.  However, in the same field of invention, Jeon discloses the electronic device can create and output a notification item corresponding to specific notification information in a predetermined display type (P 0032) at least one of amount and sort of the notification information to be displayed on the notification item according to a change of a display type or a display form can be controlled (P 0034) the list type in which the notification item is displayed by a desired length in the longitudinal direction by the electronic device when the electronic device is arranged in a portrait direction is determined, the list type can be implemented in the form in which one notification item is displayed by a desired length in a landscape direction when the electronic device is arranged in the landscape direction (P 0063).  Therefore, considering the teachings of McCann, Rezende, Lemay and Jeon, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein an amount of information in the banner notification in the single-line form is determined based on whether the full-screen mode is displayed in a landscape mode or in a portrait mode with the teachings of McCann, Rezende and Lemay with the motivation to help the user to understand a meaning of a notification item more easily and intuitively by diversifying a display manner according to a property of notification information generated by the electronic device, and help the user quickly access and understand a variety of information that the user desires, through the notification screen (Jeon: P 0174).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 34, 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
McCann’s asserted banner notification in the single-line form 203 has no overlap with McCann’s asserted application icon in the asserted status bar 701 at all in the horizontal direction, let alone “at least a portion of the banner notification in the single-line form overlaps the application icon in a status bar in a horizontal direction,” as set forth in amended claim 24.

Rezende and Nelson do not cure the deficiencies of McCann, nor does the Office Action  rely on Rezende and Nelson for that purpose. As such, amended claim 24 is allowable over the  cited references. Independent claims 34 and 35 are allowable at least for similar reasons as claim 24 is allowable.

The examiner has combined new prior art reference Lemay for the amended limitations.  Lemay discloses that a user interface may display a first application window and options for a user to select a second application.  A status bar is displayed at an edge of the user interface adjacent to the application window.  A user may select the option corresponding to the second application and an information bar corresponding to the first application is displayed opaquely over the status bar.  The figures of Lemay clearly show that the application information bar overlaps the application icon in a status bar in a horizontal direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        9/1/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177